COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 JAVIER EGUADE,                                                   No. 08-15-00268-CR
                                               '
                             Appellant,                             Appeal from the
                                               '
 v.                                                               409th District Court
                                               '
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               '
                            State.              '                 (TC# 20110D03949)

                                                '

                                           ORDER

       The Court, on its own motion, vacates the September 29, 2016 submission and oral

argument setting. The case will be rescheduled at a later date.

       IT IS SO ORDERED this 7th day of September, 2016.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.